Title: From George Washington to John Hancock, 18 May 1776
From: Washington, George
To: Hancock, John



Sir
New York May 18. 1776

I do myself the honor to transmit to you the Inclosed Letters and papers I received this morning in the State they now are, which contain sundry matters of Intelligence of the most Interesting nature.
As the Consideration of them may lead to important consequences and the adoption of several measures in the military line, I have thought It advisable for Genl Gates to attend Congress; he will follow to morrow and satisfie & explain to them some points they may wish to be informed of in the course of their deliberations, not having an Opportunity at this time to Submit my thoughts to them, upon these Interesting Accounts. I have the Honor to be with the greatest esteem Sir Your most Obedt Servt

Go: Washington

